Carleton, J.,

delivered the opinion of the court.
This suit was instituted on the 2d day of May, 1838, by the endorsee of a promissory note, executed by the defendant, bn the 16th August, 1822, payable in the month of March, 1823.
The defendant plead the prescription of five years, .which being overruled by the court, there was judgment for the plaintiff and the defendant appealed. The plea of prescrip-f. ’ ■ „ , • : r .t .J .. r , • tioii, presents the only point for the consideration of this 00UIU • ,
Among the documents introduced by the plaintiff at the trial of the cause, is a letter from the defendant of the 15th February, 1834, which holds the following language : « fous me parlez cl’un billet de $401, echu en mars 1823, dont . • ■* je vous suis rederable ayant d’autres dettes. resultant du malheur qui nCarriva vers cette apoque, afin de conserver au moins la chance de les payer, fobtins de mes principaux créancier en 1828,. neuf ou dix ans de terme, sans interet — IHntérét de mes créan-ciers d’alors me fait un devoir de vous renvoyer aux epoques. susdits ; fespére que vous y consenterai,” &e.
We think with the plaintiff’s counsel, that this letter amounts to an acknowledgment of the creditor’s right, and takes the note out of the prescription contended for by defendant, and that there is no error in the judgment of the court below. Louisiana Code, article 3486.
*457It is, therefore, ordered, ádjudged and decreed, that the judgment of the District Court be affirmed, with costs.